Citation Nr: 1340569	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for essential tremors of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from June 1964 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for diabetes, high blood pressure, high cholesterol, gout, and erectile dysfunction, and an increased rating for residuals of a muscle strain of the neck, have been raised by the record, specifically in the Veteran's September 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a June 2013 brief, the Veteran, through his representative, asserted that his condition had worsened in severity since his last examination.  In this brief, and in a prior September 2012 statement, the Veteran stated that he had difficulty holding utensils and eating, writing, and using a computer.  In light of these contentions, a new examination should be scheduled.

The Veteran also reported receiving additional treatment for his condition from private doctors.  On remand, he should be notified that he may submit these records in support of his claim.

Accordingly, the case is REMANDED for the following action:


1.  Notify the Veteran that he may submit any additional private treatment records in support of his claim, or that he may provide VA with sufficient information and authorization to obtain such records on his behalf, including records from Dr. Frank Westmeyer dated after March 2010, and any records from Dr. Karen Thomas.  Allow the Veteran an appropriate amount of time to respond

2.  Schedule the Veteran for a VA neurological examination with an appropriate examiner to determine the current severity of his essential tremors of the bilateral upper extremities.  The examiner should review the claims folder and indicate in the examination report that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at that time, and included in the examination report.

The examiner must specifically list all neurological symptomatology that the Veteran currently experiences as a result of his essential tremors of the bilateral upper extremities, including any rheumatic etiology and complications.  The examiner should classify the severity of the Veteran's condition as mild, moderate, moderately severe, severe, or pronounced.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



